            Case 3:20-cv-00419-RCJ-WGC Document 5 Filed 09/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT CCOURT
 7
                                              DISTRICT OF NEVADA
 8

 9
     HEALTH VINCENT FULKERSON,                        )   Case No.: 3:20-CV-00419-RCJ-WGC
10                                                    )
                                                      )   ORDER ADOPTING AND ACCEPTING
11
                               Plaintiff,             )   REPORT AND RECOMMENDATION OF
                                                      )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                              )   (ECF NO. 3)
                                                      )
13   STATE OF NEVADA OFFICE OF THE                    )
                                                      )
14   ATTORNEY GENERAL,                                )
                    Defendant.                        )
15                                                    )
16

17          Before the Court is the Report and Recommendation of United States Magistrate Judge

18   William G. Cobb (ECF No. 3 1) entered on August 18, 2020, recommending that the Court grant
19
     Plaintiff’s IFP Application (ECF No. 1). On August 21, 2020, Plaintiff filed Objections to
20
     Magistrate Judge’s Report (ECF No. 4).
21

22
            This action was referred to Magistrate Judge Baldwin under 28 U.S.C. § 636(b)(1)(B)

23   and Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District
24   of Nevada.
25

26

27

28          1   Refers to Court’s docket number.



                                                           1
            Case 3:20-cv-00419-RCJ-WGC Document 5 Filed 09/21/20 Page 2 of 2



 1          The Court has conducted its de novo review in this case, has fully considered the
 2
     pleadings and memoranda of the parties including the parties’ objections to the Report and
 3
     Recommendation and other relevant matters to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
 4

 5
            IT IS HEREBY ORDERED that United States Magistrate Judge Cobb’s Report and

 6   Recommendation (ECF No. 3), shall be ADOPTED and ACCEPTED.
 7          IT IS FURTHER ORDERED Plaintiff’s IFP Application (ECF No. 1) is GRANTED.
 8
     Plaintiff is permitted to maintain this action without prepaying the filing fee or giving security
 9
     therefor. This order granting IFP status does not extend to the issuance of subpoenas at
10

11   government expense.

12          IT IS FURTHER ORDERED that the Clerk of the Court shall file the Complaint (ECF
13
     No. 1-1).
14
            IT IS FURTHER ORDERED that this action is DISMISSED WITHOUT
15
     PREJUDICE.
16

17          IT IS FURTHER ORDERED that the Clerk of the Court shall close the case.
18          IT IS SO ORDERED.
19
                                                       Dated this 21st day of September, 2020.
20

21

22                                                     ROBERT C. JONES
                                                       United States District Judge
23

24

25

26

27

28



                                                           2
